FIRST DIVISION
                               BARNES, P. J.,
                           GOBEIL and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                  February 22, 2022




In the Court of Appeals of Georgia
 A21A1720. SOWELL et al. v. SOLOMON et al.

      GOBEIL, Judge.

      In 2017, Brandon and Linda Sowell’s (collectively, the “Defendants”) minor

son was involved in a bicycle collision that resulted in the death of Timothy Solomon

(“Solomon”). Solomon’s widow filed a personal injury suit against the Defendants,

and the Defendants now appeal from the trial court’s order denying their motion for

summary judgment. In that order, the trial court found that questions of fact exist as

to whether the Defendants are liable under the theories of negligent entrustment,

negligent supervision, and negligent training and instruction. The crux of the

Defendants’ contention on appeal is that based on existing precedent, parents cannot

be held liable as a matter of law for “furnishing a child a bicycle who then rides it

unsupervised, is involved in an accident[,] and causes injury and damages to
  another.” Although we disagree with the breadth and scope of the Defendants’

  assertion, we agree that reversal is warranted under the specific facts of this case, as

  explained below.

                Summary judgment is appropriate if the pleadings, depositions,
          answers to interrogatories, and admissions on file, together with the
          affidavits, if any, show that there is no genuine issue as to any material
          fact and that the moving party is entitled to a judgment as a matter of
          law. In reviewing the denial of a summary judgment motion, we owe no
          deference to the trial court’s ruling and we review de novo both the
          evidence and the trial court’s legal conclusions. Moreover, we construe
          the evidence and all inferences and conclusions arising therefrom most
          favorably toward the party opposing the motion.


  Yim v. Carr, 349 Ga. App. 892, 893 (1) (827 SE2d 685) (2019) (citations and

  punctuation omitted). So viewed, the record shows that on April 15, 2017, at

  approximately 4 p.m., the Defendants’ then 10-year-old son, P. S., was riding a

  bicycle1 in the City of Avondale Estates when he collided with the bicycle that

  Timothy Solomon (“Solomon”) was riding. P. S. described that he had been riding his

  bicycle on the sidewalk on his way home along Lakeshore Drive, when he attempted

  to cross the roadway to meet up with his friend on the other side of the street. As P.

      1
        P. S. had his parents’ permission to ride his older brother’s bicycle on the day of
the incident.

                                              2
  S. was “[s]tanding up on the pedals” of his bicycle with his hands on the brakes, he

  tried to look out for oncoming traffic, but his view was obstructed by parked cars on

  both sides of the street. Specifically, he could not see through the tinted windows of

  a parked SUV to his left. After P. S. entered the roadway, he suddenly saw Solomon

  riding towards him. Solomon yelled “Stop,” and P. S. complied. In a matter of

  seconds, the front wheel of Solomon’s bicycle collided with the front wheel of P. S.’s

  bicycle, and the impact of the collision caused Solomon to veer into a parked car and

  fall to the ground. As a result of the accident, Solomon sustained a head injury that

  led to his death a few days later.

          Sandra G. Solomon, individually as Solomon’s wife and as Administrator of

  the Estate of Timothy James Solomon (“Plaintiff”), sued the Defendants,2 alleging

  claims of negligent entrustment (for providing a bicycle to P. S., who was not

  competent to safely ride a bicycle on a public roadway), negligent supervision (for

  failing to supervise P. S. as he rode a bicycle on a public roadway), and negligent

  instruction and training (for failing to properly instruct and train P. S. on the rules of

  the road as it related to bicycle safely on a public roadway). The Defendants moved

      2
       Plaintiff did not raise any claims against P. S. See Sorrells v. Miller, 218 Ga. App.
641, 643 (2) (462 SE2d 793) (1995) (“In Georgia, children below the age of 13 are immune
from tort liability.”).

                                              3
  for summary judgment,3 which the trial court denied as to liability.4 The court found

  in relevant part:

          A bicycle is not always a dangerous instrumentality, but it can become
          a dangerous instrumentality when used improperly. Whether parents
          have exercised ordinary care in entrusting a bicycle to a child is wholly
          dependent on many variables, including the particular child at issue, the
          particular time at issue, and the particular location at issue.


  The court therefore reasoned that Plaintiff’s claims stemming from the Defendants’

  furnishing P. S. with a bicycle to ride on a public roadway were best left to the jury,

  as there remained contested issues of fact as to whether the Defendants (1) exercised

  ordinary care to anticipate and guard against P. S.’s potential misuse of the bicycle;

  (2) were negligent in allowing P. S. to ride his bicycle without supervision; and

  (3) provided P. S. with adequate training and instruction in bicycle safety given the

  circumstances present in this case. The trial court issued a certificate of immediate


      3
        The Defendants also filed a motion for sanctions, alleging that Plaintiff “spoliated
evidence when she either destroyed or failed to maintain the speedometer that was affixed
to her husband’s bicycle at the time of his accident with P. S.” The trial court denied the
motion, and the Defendants do not challenge this ruling on appeal.
      4
         The Defendants also sought summary judgment as to the issue of damages. The
trial court granted the motion as to Plaintiff’s claim for post-impact harm, but denied the
motion as to the claim for future earnings. The Defendants have not raised any arguments
in their brief concerning damages.

                                              4
review. We granted the Defendants’ application for interlocutory review, and this

appeal followed.

      “It is well settled in this state that parents are not liable in damages for the torts

of their minor children merely because of the parent-child relationship.” Smith v.

Brooks, 247 Ga. App. 831, 832 (545 SE2d 135) (2001) (citation and punctuation

omitted). See also Phillips v. Dixon, 236 Ga. 271, 272 (223 SE2d 678) (1976) (“[A]

parent generally is not liable for the torts of a child[.]”); Kitchens v. Harris, 305 Ga.

App. 799, 800 (701 SE2d 207) (2010) (same). Rather, OCGA § 51-2-2, a version of

which has appeared in every Georgia code since 1863, sets out the circumstances

under which a parent is liable for a child’s torts, providing:

      Every person shall be liable for torts committed by his wife, his child,
      or his servant by his command or in the prosecution and within the
      scope of his business, whether the same are committed by negligence or
      voluntarily.


(Emphasis supplied.) Parents’ duty to control their minor children is expressed in the

Restatement (Second) of Torts § 316 as follows:

      A parent is under a duty to exercise reasonable care so to control his
      minor child as to prevent it from . . . so conducting itself as to create an
      unreasonable risk of bodily harm to them, if the parent (a) knows or has
      reason to know that he has the ability to control his child, and (b) knows

                                            5
      or should know of the necessity and opportunity for exercising such
      control.


Historically, therefore, “unless the parent participated in the minor’s tort, or through

negligence caused or permitted the tort to occur, courts often absolved parents from

liability, unless some other relationship, such as that of principal and agent, or master

and servant, existed between parent and child.” Guzman v. Link, 354 Ga. App. 463,

467 (2) (841 SE2d 203) (2020) (citation and punctuation omitted).

      “Parents may be held directly liable, however, for their own negligence in

failing to supervise or control their child with regard to conduct which poses an

unreasonable risk of harming others.” Boston v. Athearn, 329 Ga. App. 890, 893 (1)

(764 SE2d 582) (2014). For example, an action has been permitted to proceed where

there was some parental negligence in furnishing or permitting a child access to an

instrumentality with which the child likely would injure a third party. See e.g., Faith

v. Massengill, 104 Ga. App. 348, 354 (2) (a) (121 SE2d 657) (1961) (air rifle),

overruled on other grounds by Brady v. Lewless, 124 Ga. App. 858, 859 (186 SE2d

310) (1971); Herrin v. Lamar, 106 Ga. App. 91, 93-95 (2) (126 SE2d 454) (1962)

(rotary lawnmower); Glean v. Smith, 116 Ga. App. 111, 112-114 (3) (156 SE2d 507)

(1967) (pistol); McBerry v. Ivie, 116 Ga. App. 808, 810-811 (159 SE2d 108) (1967)

                                           6
(shotgun). “In cases of this sort the question is whether the facts of the case impose

upon the parent a duty to anticipate injury to another through the child’s use of the

instrumentality.” Corley v. Lewless, 227 Ga. 745, 748 (1) (182 SE2d 766) (1971).

      1. As a starting point, the Defendants argue that the trial court erroneously

distinguished Georgia precedent that precludes liability for the parental negligence

claims in this action. In this regard, the Defendants point to Calhoun v. Pair, 197 Ga.

703 (30 SE2d 180) (1944), where the plaintiff brought an action against the

defendant, alleging that plaintiff’s 12-year-old son had been injured after being “r[u]n

over” by a bicycle ridden by the defendant’s 14-year-old son. Calhoun v. Pair, 71 Ga.

App. 211 (30 SE2d 776) (1944). The plaintiff’s complaint described:

      That the defendant furnished the bicycle to his son for the specific
      purpose of giving the son transportation to and from his home and
      school, the school being considerable distance from his home, and the
      son was riding the bicycle with the father’s approbation and was
      therefore the agent and/or servant of the defendant, acting with[in] the
      scope of his agency and/or employment at the time of the [occurrence]
      complained of in this suit.


Calhoun, 71 Ga. App. at 211 (punctuation omitted). The plaintiff further alleged that

the defendant’s child was riding his bicycle on the sidewalk within the limits of the

City of Atlanta in violation of a city ordinance. Id. at 212. The trial court dismissed

                                           7
  the suit on the basis “that no cause of action was set forth either at law or in equity.”

  Id. This Court certified the following questions to the Supreme Court of Georgia:

          1. Is a father, who furnishes to his minor son (fourteen years of age) a
          bicycle for the purpose of using the same to go to and from school,
          liable to another in damages for injuries received by the other when such
          injuries are occasioned by the negligent and unlawful use of such
          bicycle by the minor son, and where such negligence is the proximate
          cause of the injury? 2. If the answer to the first question is in the
          affirmative, is such liability based on what is generally termed “the
          family purpose doctrine,”[5] or on some other principle of law?


  Calhoun, 197 Ga. at 703 (punctuation omitted). The Justices were “unanimous in the

  view that the answer to the first question is, ‘No.’” Id. However, “[t]he Justices [were]

  in disagreement as to the processes of reasoning by which [they] reach[ed] the

  ultimate conclusion.” Id.




      5
        In 1915, our Supreme Court adopted the family purpose doctrine, which states that
a parent may be liable for the negligent actions of a child, where the child is driving a
family-owned automobile for the comfort and pleasure of the family. See Griffin v. Russell,
144 Ga. 275, 287 (1) (87 SE 10) (1915). In Calhoun, the Supreme Court found it
unnecessary to address the applicability of the family purpose doctrine in light of its
conclusion that the parent could not be held liable for the child’s bicycle accident. 197 Ga.
at 703. More recently, in Carter v. Kearse, 142 Ga. App. 251, 251 (235 SE2d 755) (1977),
our Court declined to extend the family purpose doctrine to bicycles.


                                             8
      Here, the trial court determined that Calhoun was inapplicable to this case.

Specifically, the court interpreted the ruling as being limited to claims alleging

vicarious liability against parents for the negligence of their children, and not

applicable to direct negligence claims against parents as alleged here. Notably,

however, the Supreme Court’s opinion in Calhoun did not expressly limit its ruling

to parental vicarious liability claims. See Calhoun, 197 Ga. at 703. And neither the

trial court nor Plaintiff has cited any precedent providing such limitation. The

Defendants contend that the Calhoun plaintiff essentially brought a claim of negligent

entrustment against the father for furnishing his minor son with a bicycle, and

therefore, the reasoning in Calhoun applies in this case to bar Plaintiff’s claims. By

contrast, Plaintiff argues that the Calhoun plaintiff raised his claim based on the

minor child’s negligent use of the bicycle while acting as the father’s agent and/or

servant, see 71 Ga. App. at 211, and thus, the Calhoun holding is applicable only to

parental vicarious liability claims.

      The Supreme Court’s opinion in Calhoun is short and its intended scope

unclear given its failure to specify the plaintiff’s exact claims in the underlying

action. The opinion addresses whether a parent is “liable to another in damages for

injuries received by the other when such injuries are occasioned by the negligent and

                                          9
unlawful use of such bicycle by the minor son[.]” Calhoun, 197 Ga. at 703 (emphasis

supplied). On its face, this language suggests an allegation of vicarious liability as

opposed to a claim of direct negligence against the parents, as is the case here. In any

event, based on its limited language, we agree with the trial court that Calhoun is not

dispositive of the claims in this appeal.

      2. Turning to the instant case, Plaintiff’s parental negligence claims against the

Defendants stem from their furnishing a bicycle to P. S. and allowing him to ride

unsupervised in his local neighborhood. We first consider the standard of care

applicable to each of these claims.

      (a) Negligent Entrustment

      Subsequent to Calhoun, we have explained that

      [w]here injury is caused by an instrumentality made accessible to the
      child by the parent, which if used properly is reasonably safe but which
      becomes a dangerous instrumentality when not properly handled, the
      question becomes one of ordinary negligence. Whether or not the parent
      exercised ordinary care to anticipate and guard against such misuse is
      thus frequently a jury question as in other negligence cases. . . .
      Although recovery is permitted where through parental negligence a
      child is permitted access to an instrumentality which, if not properly
      used, is foreseeably likely to cause injury to a third person, this does not
      make the parent liable for an injury negligently inflicted by a child

                                            10
          where there is no dangerous proclivity known to the former and no
          reason to anticipate the injury which in fact occurred.


  Hill v. Morrison, 160 Ga. App. 151, 151-153 (286 SE2d 467) (1981) (emphasis

  supplied) (in negligence action brought against parents of nine-year-old boy who

  allowed his companion to ride his motorized go-cart which resulted in death of

  companion in collision with automobile, material issue of fact existed as to whether

  parents’ instructions to their son not to let a third person use the go-cart without

  parental permission was sufficient to relieve parents from responsibility, precluding

  summary judgment). See also, Davis v. Gavalas, 37 Ga. App. 242, 242 (139 SE 577)

  (1927) (holding that plaintiff adequately pleaded a cause of action against the parents

  for negligence because the parents “knowingly permit[ed]” their child, a

  five-year-old, to ride a velocipede6 on a public sidewalk at night7); Herrin, 106 Ga.




      6
         A “velocipede” is “a lightweight wheeled vehicle propelled by the rider,” similar
to     a    bicycle.        See      Merriam-Webster’s                Dictionary,
https://www.merriam-webster.com/dictionary/velocipede (last visited Jan. 24, 2022).
      7
         It remains unclear whether the negligence claim in Davis was based on, for
instance, the velocipede’s being a dangerous instrumentality, the child’s previous use of
the velocipede (in a way that put the parents on notice that the child could harm someone
else if the child rode the velocipede), the child’s age or maturity, or the operating
conditions.

                                            11
  App. at 92-95 (1)-(2) (finding cause of action against mother for furnishing an

  inherently dangerous instrumentality (a lawnmower) to her ten-year-old child).

          Here, it is undisputed that the Defendants gave P. S. permission to ride a

  bicycle on the date of the incident. As a result, the key inquiry is whether the

  Defendants’ act in allowing P. S. to ride his bicycle in his local neighborhood without

  their direct supervision, was “foreseeably likely to cause injury to a third person[.]”

  Hill, 160 Ga. App. at 151-152.8

          (b) Negligent Supervision




      8
        This standard contrasts with that applicable to instances in which a parent did not
furnish or expressly permit a child access to a potentially dangerous instrument, but the
child accessed it anyway. In such cases, a plaintiff has to show a heightened standard of
knowledge, namely, “whether the parent knew of the child’s proclivity or propensity for
the specific dangerous activity.” Kitchens, 305 Ga. App. at 800 (reversing trial court’s
denial of summary judgment on negligent entrustment and negligent supervision claims
because there was no evidence that the parents knew or should have known that their child
had a proclivity or propensity to use the ATV, or allow others to use it, without their
permission and presence) (citation and punctuation omitted). See also Dent v. Smith, 172
Ga. App. 90, 92-93 (322 SE2d 100) (1984) (parents entitled to summary judgment when
they did not furnish or make available a BB gun, and there was no evidence that the child
had any proclivity or propensity for playing with it); Muse v. Ozment, 152 Ga. App. 896,
898-899 (264 SE2d 328) (1980) (the father was entitled to summary judgment where the
evidence showed he did not know of any proclivity of the son for taking a golf club out of
an unlocked storage building and swinging it in the presence of others).


                                            12
            Where liability is based on parents’ alleged failure to supervise or
      control their child, a key question is the foreseeability of the harm
      suffered by the plaintiff, that is, whether the parents had knowledge of
      facts from which they should have reasonably anticipated that harm to
      another would result unless they controlled their child’s conduct. The
      true test of parental negligence vel non is whether in the exercise of
      ordinary care he should have anticipated that harm would result from the
      unsupervised activities of the child and whether, if so, he exercised the
      proper degree of care to guard against this result. The level of care that
      is due necessarily depends on the circumstances, which may involve an
      inherently dangerous instrumentality, a commonly-available object that
      only becomes dangerous if it is intentionally used to cause harm or is
      handled in an improper and dangerous manner, or no instrumentality at
      all. Whether parents failed to use ordinary care in supervising or
      controlling their child is generally a question for the jury when the
      circumstances support an inference that the parents were on notice that,
      absent their intervention, injury was likely to result from the child’s
      conduct.


Boston, 329 Ga. App. at 893-894 (1) (citations, punctuation, and footnotes omitted).

      (c) Negligent Instruction and Training

      “To establish a negligent training claim, a plaintiff must demonstrate that

inadequate training caused a reasonably foreseeable injury.” Advanced Disposal Srvs.

Atlanta, LLC v. Marczak, 359 Ga. App. 316, 319 (2) (857 SE2d 494) (2021); see also



                                         13
Tyner v. Matta-Troncoso, 305 Ga. 480, 488 (3) (826 SE2d 100) (2019) (“[W]ithout

reasonable foreseeability — a hallmark of proximate cause — there exists no genuine

issue of material fact as to . . . causation.”).

       3. Examining the issues before us in light of the attendant facts and the

principles of law discussed in Division 2, we conclude that the trial court erred in

denying the Defendants’ motion for summary judgment on Plaintiff’s parental

negligence claims.

       The relevant record is undisputed and reflects that P. S.’s parents taught him

how to ride a bicycle when he was four years old, approximately six years prior to the

incident. He first started riding a bicycle unaccompanied when he was eight years old.

Apart from the falls one experiences when learning to ride a bicycle, P. S. had never

been involved in an accident. The Defendants explained that they were confident of

P. S.’s ability to ride a bicycle and had taught him how to ride safely on the road,

including being aware of his surroundings, following traffic signs, and checking for

traffic by looking in both directions before crossing a street. P. S.’s parents were not

with him at the time of the incident. But, they had instructed P. S. to cross at a

crosswalk when available, and if a crosswalk was not an option, then to check for

traffic both ways and cross the street when it was clear of traffic. Although the

                                            14
  Defendants previously had seen P. S. cross the street in the middle of the road, rather

  than at an intersection or a marked crosswalk, the record is silent as to what, if

  anything, resulted from this action, and how this should have given the Defendants

  “reason to anticipate the injury which in fact occurred” in this case.9 Hill, 160 Ga.

  App. at 152.

          There also is no evidence in the record that the bicycle had any mechanical

  defects, that it was used improperly, or that it was unsuitable for a boy of P. S.’s age,

  height, or weight. Although P. S. was riding his brother’s bicycle at the time of the

  accident, which was bigger than his own bicycle, he had ridden his brother’s bicycle

  more than three or four times in the past without incident. Additionally, there is no

  evidence that P. S. was physically impaired or that he lacked the basic skills of an

  average boy his age. There also is no indication that P. S. was riding the bicycle in an

  area inappropriate for that use or that he disobeyed his parents’ instructions on how

      9
         The closest crosswalk to the scene of the accident on Lakeshore Drive was
approximately half a mile away. The parties dispute the legality of P. S.’s actions of riding
on a sidewalk and crossing from a place other than an intersection or crosswalk. Plaintiff
further urges that we disregard the Defendants’ contentions on these issues as they were
not raised properly in the trial court. However, we do not reach these questions. Our
analysis hinges not on what P. S. did or did not do and the legality of the same, but rather
on the adequacy of what his parents did or did not do to anticipate and guard against the
risks of P. S.’s actions by furnishing him with a bicycle and allowing him to ride
unsupervised.

                                             15
  to ride safely.10 His parents had advised him to ride on the sidewalk if available,

  rather than the street, to avoid being hit by a car. If people were walking on the

  sidewalk, P. S. would get off the sidewalk and get in the street to go around them, and

  then get back on the sidewalk. The Defendants had only moved to the City of

  Avondale Estates a few weeks before the accident, and the Defendants could not

  recall whether they had instructed P. S. on how to ride in an area where there were a

  lot of parked cars, or to look out for other bicyclists on the road. Nevertheless, the

  Defendants were confident in P. S.’s bike-riding abilities and trusted him to ride a

  bicycle in a safe manner.

           In its order denying the Defendants’ motion for summary judgment on the

  parental negligence claims, the trial court found that whether parents have exercised

  ordinary care in entrusting a bicycle to a child to ride unsupervised is wholly

  dependent on many variables, including “the particular child at issue, the particular

  time at issue, and the particular place at issue[.]” However, as discussed above,




      10
        Even assuming, without deciding, that P. S. disobeyed his parents in failing to
confirm no oncoming traffic (as his view of oncoming traffic was obstructed as he looked
over the parked cars and entered the road), such action would go to his negligence, as
opposed to any negligence on the part of the Defendants.

                                            16
      [w]here injury is caused by an instrumentality made accessible to the
      child by the parent, . . . the true test of parental negligence vel non is
      whether in the exercise of ordinary care he should have anticipated that
      harm would result from the unsupervised activities of the child and
      whether, if so, he exercised the proper degree of care to guard against
      this result.


Hill, 160 Ga. App. at 151. Here, where the record evidence shows that the Defendants

exercised care in teaching P. S. to ride a bicycle safely, and P. S. had done so —

supervised and unsupervised — for six years without incident, Plaintiff failed to show

that the Defendants did not meet the standard of care in entrusting P. S. with the

bicycle.

      Similarly, with respect to Plaintiff’s claims concerning the Defendants’ alleged

failure to supervise or control P. S., or properly train him on riding a bicycle on a

public roadway, “a key question is the foreseeability of the harm suffered by the

plaintiff, that is, whether the parents had knowledge of facts from which they should

have reasonably anticipated that harm to another would result unless they controlled

their child’s conduct.” Boston, 329 Ga. App. at 893 (1). See also Doe I v. Young

Women’s Christian Assn. of Greater Atlanta, Inc., 321 Ga. App. 403, 408 (2) (740

SE2d 453) (2013) (“In order to defeat summary judgment on a claim for negligent


                                         17
  training and supervision, a plaintiff must produce some evidence of incidents similar

  to the behavior that was the cause of the injury at issue.”) (citation and punctuation

  omitted). Based on the record before us, there is no indication that the Defendants had

  any reason to anticipate that P. S. would be involved in a bicycle accident such as

  occurred here, and Plaintiff failed to present evidence sufficient to raise a jury

  question on this issue.11

           There is no true winner in this tragic case. The law does not insulate parents

  from direct liability for all negligent acts of their children. Nor does it subject parents

  to liability every time a child commits a negligent act: there are legal limits on

  parental liability rooted in the concepts of reasonableness and foreseeability — no

  one is able to anticipate and guard against every possible circumstance children may

  encounter or action they may take. As the Defendants highlight, “purchasing a bicycle

  for a child does not automatically subject parents to a jury trial if their child is in an

  accident while riding in their own neighborhood.” “Riding a bicycle has become,

  practically speaking, a natural stage of every child’s development. It is very common

      11
         Plaintiff asserts that the Defendants should not be allowed to benefit from the “one
free bite rule” simply because P. S. had never been involved in an accident prior to the
instant incident while riding his bicycle. We find this statement a broad simplification of
our ruling. Simply put, as explained above, based on the specific facts of this case, the
Defendants had no reason to anticipate or guard against the accident that occurred here.

                                              18
to see very young children . . . riding unassisted. Although a child’s bicycle is a

machine, it is not complex.” Santalucia v. County of Broome, 205 AD2d 969, 970-

971 (613 NYS2d 774) (1994). Our ruling is in no way intended to serve as a blanket

rule that parents are automatically immune from damages for direct negligence claims

if a child gets into an accident while riding a bike unsupervised. Here, there is no

evidence that the Defendants were aware that P. S. might not be able to control his

bicycle while riding on a public roadway without placing third parties at unreasonable

risk. Under the specific circumstances herein, we hold that the Defendants are not

liable as a matter of law for the instant incident “where there [was] no dangerous

proclivity [by P. S.] known to [the Defendants] and no reason to anticipate the injury

which in fact occurred.” Hill, 160 Ga. App. at 152.

      Accordingly, we reverse the trial court’s denial of the Defendants’ motion for

summary judgment against Plaintiff’s claims for negligent entrustment, negligent

supervision, and negligent training and instruction.

      Judgment reversed. Barnes, P. J., and Markle, J., concur.




                                         19